Name: Commission Regulation (EEC) No 1692/84 of 15 June 1984 amending Regulation (EEC) No 1445/76 specifying the different varieties of Lolium perenne L.
 Type: Regulation
 Subject Matter: natural environment;  means of agricultural production;  documentation
 Date Published: nan

 No L 160/ 12 Official Journal of the European Communities 16. 6. 84 COMMISSION REGULATION (EEC) No 1692/84 of 15 June 1984 amending Regulation (EEC) No 1445/76 specifying the different varieties of Lolium perenne L. application of the classification criteria to certain varie ­ ties of Lolium perenne L. results in their inclusion in one of the abovementioned lists ; whereas the Annexes to Regulation (EEC) No 1445/76 should therefore be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organi ­ zation of the market in seeds ('), as last amended by Regulation (EEC) No 1581 /83 (2), and in particular Article 3 (5) thereof, Whereas Commission Regulation (EEC) No 1445/76 (3), as last amended by Regulation (EEC) No 1 1 87/83 (4), listed the varieties of Lolium perenne L. of high persistence, late or medium late, and of Lolium perenne L. of low persistence, medium late, medium early or early, within the meaning of the provisions adopted pursuant to Article 3 of Regulation (EEC) No 2358/71 ; Whereas, since the last amendment to Regulation (EEC) No 1445/76, certified seed of certain varieties of Lolium perenne L. is no longer marketed, while certi ­ fied seed of other varieties has appeared on the market and will be marketed for the first time during the 1984/85 marketing year ; whereas, furthermore, the HAS ADOPTED THIS REGULATION : Article 1 Annexes I and II to Regulation (EEC) No 1445/76 are hereby replaced by the Annexes hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 June 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 246, 5 . 11 . 1971 , p. 1 . (z) OJ No L 163, 22. 6 . 1983, p. 23 . (&gt;) OJ No L 161 , 23 . 6. 1976, p. 10 . ( ¦) OJ No L 129, 19 . 5 . 1983, p. 25 . 16. 6 . 84 Official Journal of the European Communities No L 160/ 13 ANNEX I Varieties of high persistence, late or medium late 1 . Aberystwyth S. 23 49. Lorina 2. Aberystwyth 101 50. Lucretia 3 . Albi 51 . Magella 4. Angela 52. Magister 5. Animo 53. Majestic 6 . Arno 54. Mandola 7. Barcelona 55. Manhattan 8 . Barcentra (T) 56. Maprima 9. Barclay 57. Mascot 10. Bardetta 58 . Meltra RvP (T) 11 . Barenza 59. Mirvan 12. Barlenna 60. Modus (T) 13 . Barry 61 . Mombassa 14. Bartony 62. Moretti 15 . Belfort (T) 63 . Pablo 16 . Bellatrix 64 . Parcour 17. Borvi 65 . Patora 18 . Butterfly 66 . Pelo 19. Capper 67. Perma 20. Caprice 68 . Perray 21 . Cirdan 69. Pippin 22. Citadel (T) 70 . Player 23 . Combi 71 . Pleno 24. Compas 72. Preference 25. Condesa (I) 73. Rathlin 26. Contender 74. Runner 27. Donata 75. Saione 28 . Elka 76. Score/Fairway 29. Elrond 77. Semperweide 30. Endura 78 . Senator 31 . Ensporta 79. Servo 32. Fingal 80 . Sisu 33 . Grandstand 81 . Sommora 34. Honneur 82. Spirit 35 . Hornet 83. Splendor 36. Hunter 84. Sportiva 37. Idole 85. Springfield 38. Karin 86. Sprinter 39 . Kent Indigenous 87. Sturdy 40. Kerdion 88 . Talbot 41 . Kosta 89. Trani 42. Lamora (Mommersteeg's Weidauer) 90. Trepo 43. Lihersa 91 . Tresor 44. Lilope 92. Trimmer 45. Limage 93. Variant 46. Lirayco 94. Vigor (Melle) 47. Lisuna 95. Wendy 48 . Loretta ANNEX II Varieties of low persistence, medium late, medium early or early 1 . Atempo (T) 3 . Printo 2. Gazon 4. Verna Pajbjerg